756




             OFFICE   OF THE    ATTORNEY GENERAL   OF TEXAS
                                   AUSTIN
 GROVERSELLERS
 ATTORNEY   GENCRAL




iT3n. 3am H. Davldaon
 ,:o*mty Attorney,    Hooklrg   CouneJ
3dvellMd, mm8
Dear 9l.r:
                                                     \
                                                    c\
                       OpinionSo. O-6169    /Lij
                       ROI When former kx a%Saotor Of~ndapendent
                           sohooldlatrlotimlled-     rodtt upon
                           the tax rolla&ertaln sohoo
                                                 -I    ,tasm paid,
                           oan his summiww, vith the Buthmity
                           ot the board of mhool trustee&/f the
                           dlstriot'to/so tio,'+aaka
                                                  entrlm shoving
                          ~~h~~~~u~~~~~~'~l~~.d
                          queutlon'a tb v8oaal llebilltj?
                                  \    ';
             In your re~~~~A~~P~1~~~:1944,      for the oplnioa
  of this de@rtment, Hon.   Sam R.   Davidson,page   2



                "SO on5 qu65t1on5 the fmt that theaa taxor, vbloh
        vs srs asking for your opinion, aa thay nov uppaw on ths
        tax rolar hM5 boon paid. tbsidss the tax reoelpts       thsy
        h a veso P r eb o r etiv8        suoh l oanosl~d obsoks ti
                                evidea o e
        v1tne55e5. R. J. B. WOoa ths Drssont tax oollootor of
                                   Sohsol Distrlot do.5 aot doubt

        taxO5hsvob5@np5ldaRdthatthet5rpa~m~in
        thsir oentaatioas.*

            bi the ebssnor of spsolflo sktu-     uustmsnts
giving the dutlO8 a& 1labiliti.s of tsz oollsotms of lad.-
pendant sohool distrlots, thy provisions of ChaDto? 8, Tltlo m,
V. A. C. S., 1925,govorntbe sbsve 5ltuatlon.

           Artiols7257, V. A. C. 9.. 1925, otates thst the
tax oollootm w his deputy, 'uhenmer mp tas is bide sbsll
&iv0 t0 th5 taX&WOF 5 POOOiDt, S~OifYiae th0 55IOUt Of kr
mid, the yW     iOr vbioh the kx v58 l550555d, M    the dOSorip-
t:On O? th5 ~POjlSPty4l555555d~th*t  th5 kr OOlhOtW Shll
efflx his seal thereto,vhlah rsosipt   shell be adml88lble to
record Ninths oounty invhichth~pzvport~ls      rltuatsd,and
vhen so reoordod shall be full and oustplotenstios to sll
persons of thy paymsa;doflsaid tsx. !Rm tsx sollootor, "vhen-
over my kx55 ore pa        5b5norOdlt5mwoath5tcuFoIriiy
and suoh entrfos sh86      notlos to all the vorld of the par-
lmnt of suoh tax.
            It, llpoza ths prwantatim of tha tax rsooipt5uld
'othoroorrobomtlvo ~Qsaoa k, the Soha Bssrd w tbs lndi-
vidusl tqw%w,       tbeBoald is 5eti5ii5dthtthO taxwhen
aotuelly b05a mid to tbo r0mr      tax oolfootor, but th8t swh
tax 001150tor iallod end neglootbd to raakmthe mquirod entrios
upon the tar Fells,   than the SaboO'rI40956trJproper resolution
oould authoriss the PrOssnt tsx oollsat~ to Or&or upsa tbs tax
rolls a statsnwntthattho tax08 bsdbs~npa~dbytbs         tupsyar
upon the date shova by his reoolpt, vhlsh ansv~rs your first
qu55t1on Toll."
            Xf hhe Board has grantedthe authorityto make suoh
entriesas indicatedabove boosuss the faxes have aotuallpbeen
paid to the former tax aolleotor,then no liability vould be
ossumd  by tho prOsent tsx collootorfoF pw0dgg     suoh author-
ized minister ia   l vhloh answers your ssoond question '30."
                 lot,
.   .



                                                                                           758


        iion.Sam B.         Deridsoa,    patp   3


                   In addition,~btiols 7258, V. A. C. S., 1925, vhlch
        3 horeln quoted,provldesaa sdoqu5t5 rsmady for ths taxpsysrs
        vho hold tar reoolpt8,but vhoso ~ymsnt.8have not been eatomd
        upon ths tax r01151
                        ~~F’Mlll~~ttOF              t?MD~~IbtOf       t5X55 OlXp~l'ty,
              real, porrmnnlor zclxed,
                                     hamatter                     paid, 8e vail 55 thou5
              horetoforo paid, 001150t5d by Strto sour&y or n~ti01~51
              offioorr  may bs reoomlsd in the aft100 ot ths oounty
              mth6         OOUtyl&@5thb~~rty15          Situ5tod. Oil
              pr55ont5tlon of a tax reosiptto th54om~ty 015ML IU aIn
              1m!Mdl5t01yill. th5 sams in tbo 55S5 5mIuleFOfrIllngS
              dsed So lanb, and ontoz!and roocwd suoh rooolpt la full
              :n 5 noord book kept by him for ths purpoao of rsoording
              tax raGe~pt5, to be called 'TaxReoolptRoeord, and shall
              hsvo the mm5 oad numbervrltten   thobcm, and euoh moord
              sbll be not100 to all tha vwld of ths payme& of suoh tmr,
              a& wmtifled oopl5r thom~f~ybousod        lnovld~~o on
              155u55 involvingthe w     WAda like ruler lmtt1ng sort%-
              iied oopi55 of 68868 in ovldsnoe." (~h55ir, ours)
                        Since a0 ¶.ndqmndont 5ohoo1 distciot 15 5 munioLp51
        aorporatlar;,
                    and the tP* oollootora mtnloipsl otfioec, su0h
        tax rsoeiptscan be reoordedand ars not100 to all the vorld
        of the   p8yls5nt        of SUOh tu.


         4d                  /
        &b                                          Am-yTgz
                                                    BY             c. X. RiOh5rd5
                                                                        Assistent

        cxR:Am